PER CURIAM.
This is an appeal from a final judgment ruling that appellant waived its right to increase the interest rate on a note and mortgage pursuant to the terms of a modification agreement. We have carefully reviewed the record and find no error in the court’s construction of the agreement. The modification agreement is ambiguous and the court adopted a permissible construction of its terms. We likewise find no error in the award of relief under the gen*1017eral prayer for relief in the complaint. Ap-pellee concedes that the court erred in reserving jurisdiction to award attorney’s fees to appellee, and that provision is hereby vacated. Accordingly, the judgment is affirmed in all respects except the vacated provision relating to attorney’s fees.
ERVIN, NIMMONS and ZEHMER, JJ., concur.